First. The order is reviewable, and the motion to dismiss the appeal is denied.
All concur (GRAY, J., upon the sole ground that since the cases of Holme v. Stewart [155 N.Y. 695], Smith v. Secor, andKingsland v. Fuller [157 N.Y. 402 and 507], the question can no longer be deemed to be an open one, and that the court is committed to the view that such orders are final orders in special proceedings), except PARKER, Ch. J., MARTIN and VANN, JJ., dissenting.
Second. On the merits, the order is affirmed on the opinion below, with costs.
All concur (PARKER, Ch. J., joining in the decision because the court has determined the order to be appealable), except BARTLETT, MARTIN and VANN, JJ., not voting. *Page 702